 
 
IV 
112th CONGRESS
1st Session
H. RES. 332 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2011 
Mr. Filner (for himself, Mr. Towns, Mr. Poe of Texas, and Mr. Rohrabacher) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Calling for an impartial and independent investigation into the massacre of the Iranian Opposition Members in Camp Ashraf, Iraq. 
 
 
Whereas some 3,400 members of the People’s Mojahedin Organization of Iran (PMOI/MEK) live as political refugees in Camp Ashraf in Iraq; 
Whereas tens of thousands of MEK members have been executed, tortured, or jailed by the Iranian regime; 
Whereas in 2003, the MEK voluntarily handed over all its arms to the United States Armed Forces at Camp Ashraf; 
Whereas in 2004, Camp Ashraf residents obtained protected persons’ status under the Fourth Geneva Convention based on the United States investigators’ conclusion that none was a combatant or had committed a crime under any United States laws, and that all its residents signed a document rejecting violence and terrorism; 
Whereas deportation, expulsion, repatriation, or displacement of Camp Ashraf residents inside Iraq is a violation of principle of nonrefoulement as well as the relevant provisions of International Humanitarian Law (IHL); 
Whereas the United States Embassy Statement on Transfer of Security Responsibility for Camp Ashraf of December 28, 2008, states that, “The Government of Iraq has provided the US Government written assurances of humane treatment of the Camp Ashraf residents in accordance with Iraq’s Constitution, laws and international obligations.”; 
Whereas on July 28, 2009, Iraqi troops and police carried out a violent raid against the residents of Camp Ashraf, killing 11 unarmed residents and wounding hundreds more; 
Whereas 224 Members of the 111th Congress cosponsored H. Res. 704, deploring the ongoing violence by Iraqi security forces against the residents of Camp Ashraf and called on the Government of Iraq to live up to its commitment to the United States to ensure their continued well-being; 
Whereas H. Res. 704 called on the President to take all necessary and appropriate steps to support the commitments of the United States to ensure the physical security and protection of Camp Ashraf residents; 
Whereas the Government of Iraq has consistently prevented medical specialists from visiting the severely sick or wounded residents in Camp Ashraf, resulting in continued undue suffering; 
Whereas the United Nations has confirmed that on April 8, 2011, Iraqi security forces again stormed Camp Ashraf, killing 36 and severely wounding hundreds of its residents; 
Whereas the United Nations, the European Union, and Amnesty International condemned the April 8, 2011, operation against Camp Ashraf and called for an independent inquiry into the incident; and 
Whereas in June 2011, Iraqi Prime Minister Nuri Al-Maliki denied access to Camp Ashraf to an official investigative delegation from the United States Congress: Now, therefore, be it 
 
That the House of Representatives— 
(1)calls for an impartial and independent investigation, including an investigation by the relevant committee or subcommittee of the House of Representatives, into the massacre of the Iranian Opposition Members in Camp Ashraf, Iraq; and 
(2)urges the President to take all necessary and appropriate steps to prevent a forced relocation of Camp Ashraf residents either within or outside of Iraq in violation of the relevant provisions of International Humanitarian Law. 
 
